Citation Nr: 1339417	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2012, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

During the January 2012 hearing, the issue of service connection for PTSD was incorrectly phrased as whether new and material evidence has been received to reopen a claim for service connection for PTSD.  The issue of service connection for PTSD has not been previously adjudicated.  A claim for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension did not have its onset during active service, result from disease or injury in service, was not manifested to a compensable degree within one year after the separation from service, nor was it caused or aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Veteran waived any error in the content or timing of the notice provided at his Board hearing in January 2012.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted and an opinion was obtained in December 2010; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection for certain chronic disorders, such as hypertension, may be established based on a legal "presumption" by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

Post-service medical treatment records show that the Veteran had been diagnosed as having hypertension.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

The medical evidence from service does not show, nor does the Veteran contend, that his hypertension had its onset in service.  Service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of hypertension.  On separation examination, the blood pressure reading was 142/78.  In addition, hypertension was not first diagnosed until June 2010.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no competent medical evidence of record showing that the Veteran's hypertension had its onset during active service or is related to any in-service disease or injury.  Private and VA medical treatment records regarding hypertension make no mention of any link between this condition and service.  

The Veteran contends that his hypertension was caused by his service-connected diabetes mellitus.  See Transcript of January 2012 hearing, p.4.  

The Veteran was afforded a VA examination in connection with his claim in December 2010.  The examiner diagnosed the Veteran as having hypertension and stated that the Veteran was diagnosed as having both hypertension and diabetes mellitus in June 2010.  The examiner opined that hypertension was not a complication of diabetes nor was hypertension worsened or increased in severity by the Veteran's diabetes as they were diagnosed at the same time.  As the VA examiner's definitive opinion was supported by rationale and based upon review of the claims file and a physical examination, it is probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Further, in response to the Veteran's request for an opinion, his treating VA physician in January 2012 informed the Veteran that while diabetes and high blood pressure often go together, there was no research indicating that one caused the other.  Accordingly, service connection on a secondary basis is not warranted. 

Finally, the evidence does not show that the Veteran was diagnosed with hypertension within one year following his separation from service.  This disability was not diagnosed until many years after service.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for hypertension is denied.


REMAND

The Veteran reported that the men he commanded in Vietnam threatened to kill him if he turned them in for using drugs.  The Veteran has been diagnosed in June 2011 as having PTSD related to fear of threats to life, in addition to dysthymia and major depressive disorder.  

Because the Veteran's claimed stressor includes allegations of a personal assault, development must be in accordance with that required for such.  See Patton v. West, 12 Vet. App. 272 (1999).  

Although a VA psychologist attributed the Veteran's diagnosed PTSD to fear of threats to life, the evidence of record does not show that the Veteran's claimed personal assault has been confirmed or that attempts at verification have been made.  VA will not deny a PTSD claim that is based on an inservice personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).  In addition, the RO must verify that the Veteran's complete service personnel file is associated with the record.  Thus additional due process compliance is needed.

The Veteran has received VA psychiatric treatment and was initially diagnosed as having major depressive disorder and later was diagnosed as having dysthymia and PTSD.  Throughout his treatment, the Veteran reported stressful experiences relating to his service in Vietnam and has stated that he noticed symptoms developing during and after service.  In light of the diagnoses and the Veteran's statements, an examination is necessary to determine whether any current psychiatric disorders are related to service.

Accordingly, the case is REMANDED for the following action:

1.  Make another request for the Veteran's complete service personnel and medical records.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  All efforts to obtain these records must be fully documented and a negative response must be provided if records are not available.

2.  Pursuant to 38 C.F.R. § 3.304(f), ask the Veteran to identify alternative sources for supporting evidence of the alleged personal assaults in service.  If the Veteran identifies additional evidence, assist the Veteran in obtaining the evidence in accordance with 38 C.F.R. 
§ 3 159. 

3.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA psychiatric examination.  The examination report must reflect review of pertinent material in the claims folder.  

The examiner is to offer an opinion as to the etiology of any diagnosed psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is related to active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


